J-S35040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUINTEZ TALLEY                             :
                                               :
                       Appellant               :   No. 1980 EDA 2019

               Appeal from the PCRA Order Entered July 10, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003711-2009


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                          FILED SEPTEMBER 30, 2020

        Appellant, Quintez Talley, appeals from the order entered July 10, 2019,

that dismissed his first petition filed under the Post Conviction Relief Act

(“PCRA”)1 without a hearing. We affirm on the basis of the PCRA court opinion.

        This Court previously fully and correctly set forth the relevant facts and

underlying procedural history of this case as follows:

        Through the testimony of four correctional officers and a fire
        department captain the Commonwealth established that on
        October 23, 2008, shortly before 7:00 p.m., while a prisoner in
        the Philadelphia Detention Center, [Appellant] began yelling and
        screaming obscenities and threats, apparently in resentment for
        the fact that a scheduled visit he was supposed to have had been
        cancelled. He then started flooding his cell block by clogging the
        toilet in his cell and running the water. When the guards shut off
        the water from outside the cell he threatened to burn the place
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S35040-20


     down and then set fire to various flammable items in his cell using
     a light fixture which he apparently had pulled from the wall and
     broke in order to do so. As a result of the fire and smoke that
     were emanating from his cell, three other inmates in the cell block
     began complaining about being affected and had to be evacuated
     and given medical attention for slight smoke inhalation. When the
     guards opened the cell [Appellant] refused orders to cease what
     he was doing and get down on the floor and was subdued with
     pepper spray and removed from his cell while some of the guards
     extinguished the fire. While no one actually saw him set anything
     on fire, since the cell door was solid as opposed to bars, he was
     the only one in the cell. The fire department captain who had
     arrived after the fire was extinguished and conducted an
     investigation testified that the light fixture was the apparent
     ignition source.

     Three inmates were taken to a medical facility to determine if they
     suffered from smoke inhalation, but they did not require
     treatment. The fire did not spread beyond Appellant’s cell and
     consisted of a paper fire. There was no structural damage caused
     to the cell.

     After Appellant was convicted of [arson, risking a catastrophe,
     institutional vandalism, reckless endangerment, and failure to
     prevent a catastrophe], the case proceeded to sentencing. On
     November 21, 2013, Appellant received a sentence of three to six
     years imprisonment on the arson conviction, and concurrent
     sentences on all his remaining crimes. In []his ensuing [direct]
     appeal, Appellant raise[d] one issue: “Was the evidence in
     support of the charge for Failure to Prevent a Catastrophe, 18
     Pa.C.S.A. Sec. 3303(2), insufficient to support [Appellant]’s
     conviction because no catastrophe occurred?”

Commonwealth v. Talley, No. 28 EDA 2014, unpublished memorandum at

2-3 (Pa. Super. filed May 7, 2015) (citation to the record omitted) (some

formatting). This Court agreed with Appellant and “reverse[d] the conviction

for failure to prevent a catastrophe and sentence imposed thereon.” Id. at 1.

     On June 12, 2015, Appellant filed his first, pro se, timely PCRA petition.

On August 4, 2015, he filed another pro se PCRA petition. On August 20,


                                    -2-
J-S35040-20


2016, a counseled amended PCRA petition was filed. On June 10, 2019, the

PCRA court entered a notice of intent to dismiss all claims without a hearing

pursuant to Pa.R.Crim.P. 907. On July 10, 2019, the PCRA court dismissed

Appellant’s petition. On July 13, 2019, Appellant filed this timely appeal.2

       Appellant presents the following issue for our review:

       Did the PCRA Court err in dismissing Appellant’s PCRA Petition as
       lacking merit, whereas although Appellant was granted permission
       to proceed pro se at trial, the record was clear and apparent that
       Appellant was actually represented by counsel during the jury
       trial, and as such, trial counsel was ineffective for not raising an
       insanity defense at trial, since at the time of the crime, Appellant
       was laboring under such a defect of reason and lacked the capacity
       to appreciate the wrongfulness of his actions?

Appellant’s Brief at 7.

       “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (quoting

Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)).

       After a thorough review of the record, the briefs of the parties, the

applicable    law,    and    the    well-reasoned   opinion   of   the   Honorable

Genece E. Brinkley, we conclude Appellant’s issue merits no relief. The PCRA

court opinion comprehensively discusses and properly disposes of that

question. See PCRA Court Opinion, filed December 16, 2019, at 3–5 (finding:

____________________________________________


2 Appellant filed his statement of errors complained of on appeal on
September 27, 2019. The PCRA court entered its opinion on December 16,
2019.


                                           -3-
J-S35040-20


Appellant represented himself at trial and cannot now raise a claim of his own

ineffectiveness; the trial court ordered two mental health examinations to

determine Appellant’s competency, and both examinations found that

Appellant was competent). Accordingly, we affirm on the basis of the PCRA

court’s opinion. The parties are instructed to attach the opinion of the PCRA

court in any filings this Court’s decision.

      Order affirmed.

      Judge Stabile joins the memorandum.

      Judge Bowes files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2020




                                       -4-
                                                                               Circulated 09/29/2020 05 04 PM




                         IN THE COURT OF COMMON PLEAS
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                             CRIMINAL TRIAL DIVISION:


COMMONWEALTH                                                        CP-Sl-CR-0003711-2009




       vs.



                                                                    SUPERIOR COURT
QUINTEZ TALLEY                                                      1980 EDA 2019




                                           OPINION

BRINKLEY, J.                                                        DECEMBER 16, 2019

       Defendant Quintez Talley filed his first petition for relief under the Post-Conviction

Relief Act (PCRA), 42 Pa.C.S.A. § 9541 et seq. (eff. Jan. 16, 1996), claiming that he was

"suffering from mental illness at the time of the offense and same was documented but counsel

did not seek a mental health examination nor did he pursue a mental health defense when one

was available." After independent review of Defendant's prose PCRA petition, counsel's

Amended Petition, and the Commonwealth's Motion to Dismiss, this Court dismissed

Defendant's petition as without merit. This Court's dismissal should be affirmed.

       Backe;round

       The relevant facts were recited in the trial court's opinion and adopted by the Superior

Court in its own Memorandum Opinion as follows:

                      Through the testimony of four correctional officers and a
              fire department captain the Commonwealth established that on
               October 23, 2008, shortly before 7:00 p.m., while in prison in the
               Philadelphia Detention Center, [Defendant] began yelling and
               screaming obscenities and threats, apparently in resentment for the
               fact that a scheduled visit he was supposed to have had been
               canceled. He then started flooding his cell block by clogging the
               toilet in his cell and running the water. When the guards shut off
               the water from outside the cell he threatened to burn the place
               down and then set fire to various flammable items in his cell using
               a light fixture which he apparently had pulled from the wall and
               broke in order to do so. As a result of the fire and smoke that were
               emanating from his cell, three other inmates in the cell block began
               complaining about being affected and had to be evacuated and
               given medical attention for slight smoke inhalation. When the
               guards opened the cell the defendant refused orders to cease what
               he was doing and get down on the floor and was subdued with
               pepper spray and removed from his cell while some of the guards
               extinguished the fire. While no one actually saw him set anything
               on fire, since the cell door was solid as opposed to bars, he was the
               only one in the cell. The fire department captain who had arrived
               after the fire was extinguished and conducted an investigation
               testified that the light fixture was the apparent ignition source.

(C. v. Ouintez Talley, 28 EDA 2014, memorandum opinion, p. 2). On April 11, 2011, the

Honorable William J. Mazzola ordered a mental health evaluation and Defendant was found to

be competent. On November 15, 2011, Judge Mazzola granted Defendant's motion to proceed

prose and appointed the Defender Association of Philadelphia as back up counsel. On March 12,

2012, Judge Mazzola ordered another mental health evaluation to determine whether Defendant

was competent for trial. On March 20, 2012, Defendant was found competent once again. Trial

commenced on June 4, 2012. On June 6, 2012, a jury found Defendant guilty of arson, risking a

catastrophe, institutional vandalism, reckless endangerment, and failure to prevent a catastrophe.

On November 21, 2013, Defendant appeared for sentencing. Judge Mazzola sentenced

Defendant to 3 to 6 years state incarceration for arson, 3 to 6 years state incarceration for risking

a catastrophe, to run concurrently, with concurrent 2 years terms of probation for vandalism,

reckless endangerment, and failing to prevent a catastrophe.



                                                  2
       On December 23, 2013, Defendant filed a Notice of Appeal to Superior Court, arguing

that the evidence was insufficient to support his conviction for failure to prevent a catastrophe.

The Commonwealth did not oppose this appeal and the Superior Court vacated the conviction on

this sole charge on May 7, 2015. This did not affect his sentence in any way since his probation

sentence for this offense was running totally concurrent with other offenses.

       On June 12, 2015, Defendant filed a first and timely PCRA petition. David Rudenstein,

Esquire was appointed as PCRA counsel on July 26, 2016 and filed an Amended Petition on

August 20, 2016. On February 21, 2019, this matter was reassigned to this Court from Judge

Mazzola's judicial inventory. On June 6, 2019, the Commonwealth filed its Motion to Dismiss.

On June 10, 2019, this Court sent Defendant a Notice of Intent to Dismiss Pursuant to Rule 907.

On July 10, 2019, this Court dismissed Defendant's petition as lacking merit. Daniel Alvarez

was appointed appellate counsel on July 12, 2019. On July 13, 2019, Defendant filed a Notice of

Appeal to Superior Court,

       Discussion

       When reviewing the denial of PCRA relief, the appellate court's review is limited to

determining whether the PCRA court's findings are supported by the record and without legal

error. Commonwealth v. Edmiston, 619 Pa. 549, 65 A.3d 339, 345 (2013) (citing

Commonwealth v. Breakiron, 566 Pa. 323, 781 A.2d 94, 97 n. 4 (2001)). The court's scope of

review is limited to the findings of the PCRA court and the evidence on the record of the PCRA

court's hearing, viewed in light most favorable to the prevailing party. Commonwealth v. Fahy,

598 Pa. 584, 959 A.2d 312, 316 (2008) (citing Commonwealth v. Duffey, 585 Pa. 493, 889 A.2d
56, 61 (2005)). The burden is on the petitioner in the PCRA petition to demonstrate by a

preponderance of the evidence that he or she is eligible for PCRA relief. 42 Pa.C.S.A § 9543.



                                                 3
        In his amended petition, Defendant claims that he was suffering from a mental illness at

the time of the offense and that "counsel did not seek a mental health examination nor did he

pursue a mental health defense when one was available." This claim is without merit. No relief is

due because Defendant represented himself pro se at trial with back up counsel. The law is well

settled that "a defendant who chooses to represent himself cannot obtain post-conviction relief

by raising a claim of his own ineffectiveness or that of standby counsel." Commonwealth v.

Blakeney, 108 A.3d 739, 756 (Pa. 2014). Therefore, he cannot claim his own ineffectiveness for

failing to pursue a mental health defense.

       Even if Defendant could raise a claim of his own ineffectiveness, his claim is without

merit as the record shows that Judge Mazzola ordered not one, but two, mental health

examinations to determine competency and each time Defendant was found to be competent to

stand trial. Defendant claims that he suffered from mental illness; however, the fact that a

defendant experienced mental illness in the past does not per se render him incompetent to stand

trial. Commonwealth v. Santiago, 579 Pa. 46, 71, 855 A.2d 682, 697 (2004). Defendant must

prove by the preponderance of the evidence that "he was either unable to understand the nature

of the proceedings against him or to participate in his own defense." Commonwealth v. Bomar,

629 Pa. 136, 104 A.3d 1179, 1196 (Pa.2014) (quoting Commonwealth v. Rainey, 928 A.2d 215,

236 (Pa.2007)). Defendant does not provide any proof to show that he was incompetent nor does

he cite to anywhere in the transcript from trial that would indicate that he did not understand the

nature of the proceedings. Thus, even if Defendant could raise a claim of his own

ineffectiveness, his claim would fail.

       Last, in his amended petition, Defendant requests funds for a psychiatric evaluation to be

completed now to show that he was incompetent. There is no indication he ever received this



                                                 4
money or had another evaluation performed and no supplemental petition was filed. Regardless,

performing such an evaluation now would be useless as the relevant time period for determining

competency is at the time of trial, not several years later. See Commonwealth v. Bracey, 795
A.3d 935, 945-46 (Pa.2001) ("[T[he focal time for evaluating a defendant's competency is at the

time of trial."), As Defendant's claims are all meritless, no relief is due and this Court's

dismissal of Defendant's petition should be affirmed.




                                                  5
                                        CONCLUSION

       After reviewing the relevant case law, statutes, and testimony, this Court committed no

error. This Court properly dismissed Defendant's petition based upon lack of merit. Accordingly,

this Court's dismissal should be affirmed.




                                                                              BY THE COURT:




                                                                                                 J.




                                                6